DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
The applicant argues that the claims integrate any abstract idea into a practical application.
The examiner respectfully submits that the amended limitations amount to mere data gathering and display processes, which are insignificant extra-solution activities essentially required to perform the abstract idea. The limitations are not necessarily rooted in computing technology, nor do they provide a technical solution to a technical problem. Rather, the limitations merely provide instructions to utilize generic computing technology to practice the abstract idea of scheduling an appointment with a physician based on known information and providing an output of the result of the scheduling process. Updated rejections under 35 USC 101 are provided below.
Regarding the rejections under prior art, updated rejections are provided below to address the amended limitations. Jepson expressly teaches utilizing a computing system to for online scheduling services, including automated system scheduling ([0068] – [0074]), and displaying current, upcoming, and historical rides ([0100]) which is analogous to a dispatch schedule.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and judgement or a certain method of organizing human activity of managing interactions between people without significantly more. 
Claim 9 recites:
An information processing method for providing a transportation service to take a user to a hospital, comprising: 
acquiring information about a state of health of the user; 
reading out information about a plurality of physician; 
selecting one or more appropriate physicians for the state of health of the user as candidate physicians from among the plurality of physicians by collating the information about the state of health of the user with the information about the plurality of physicians; 
displaying information about the candidate physicians on a screen to thereby prompt the user to approve or select a physician from among the candidate physicians;
setting a consultation date and time for the user to consult a physician that the user has approved or selected;  
generating a dispatch schedule of a vehicle based on the consultation date and time; and
displaying the dispatch schedule on the screen.
The bolded limitations may readily be performed in the human mind as a mental process of observation and evaluation (selecting). Alternatively, the claims recite a method of organizing human activity that manages interactions between people of scheduling a physician from a plurality of candidate physicians and transportation.
This judicial exception is not integrated into a practical application because the only additional elements are merely extra-solution activities of data collection (acquiring, reading out, approve/select) and display of the results of the abstract idea (MPEP 2016.05(g)). 

Claim 1 includes additional elements of “a memory”, “a server”, “communication interface”, “terminal apparatus”, and “a controller”. These additional elements are merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) and generic computer communication.
Claims 2 and 3 provide further limitations with respect to the abstract idea, but do not provide any further additional elements.
Claim 4 includes the additional elements of “a terminal”, and “a vehicle”. The terminal is considered merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The vehicle is considered merely generally linking the abstract idea to a particular field of use. It is well understood, routine, and conventional to provide a vehicle for transportation means based on the performance of the scheduling abstract idea.
Claims 5 – 8 provide additional limitations to the abstract idea, but do not include any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jepson et al. (US 2018/0182055) in view of White et al. (US 2014/0289074).

Regarding claim 1, Jepson teaches:
A server configured to provide a transportation service to take a user to a hospital, comprising: 
a communication interface configured to receive information transmitted from a terminal apparatus of the user, and transmit information to the terminal apparatus ([0054]); 
a memory storing information about a plurality of physicians ([0062]); and 
a controller configured to:
acquire information about a state of health of the user ([0058] care needs);
read out the information about the plurality of physicians ([0060] – [0062] providers);
generate a dispatch schedule of a vehicle based on the consultation date and time ([0064] – [0065], [0100] – system schedules transportation based on scheduled appointment); and
transmit the dispatch schedule to the terminal apparatus through the communication interface, thereby displaying the dispatch schedule on a screen of the terminal apparatus ([0100] – current and upcoming rides constitute a dispatch schedule).
Jepson teaches electronic medical records systems that integrate directly with online scheduling systems taking into account provider schedules, patient schedules, care needs, traffic, language needs, etc. ([0058]) for scheduling an appointment with a particular provider. Jepson fails to expressly disclose the process for selecting the particular provider:
select one or more appropriate physicians for the state of health of the user as candidate physicians from among the plurality of physicians by collating the information about the state of health of the user with the information about the plurality of physicians;
transmit information about the candidate physicians to the terminal apparatus through the communication interface;

However, White teaches a process for performing a selection and scheduling of medical services including correlating a plurality of providers with a user need ([0010] – [0014]), displaying the plurality of matching providers in a user application (i.e. FIG. 6), and the ability to schedule an appointment with the provider.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the online provider filtering and scheduling process of White to determine the particular provider for scheduling transportation in a predictable manner with the predictable advantage of allowing the patient to select their preferred provider from a filtered list of available qualified providers.

Regarding claim 2, Jepson teaches:
The server according to claim 1, wherein the controller is configured to receive the information about the state of health of the user from the terminal apparatus through the communication interface to thereby acquire the information about the state of health of the user ([0062]).
Regarding claim 3, Jepson teaches:
The server according to claim 1, wherein the controller is configured to set the consultation date and time based on an appointment schedule of the physician that the user has approved or selected, a desired consultation date and time of the user, or both ([0062]).
Regarding claim 4, Jepson teaches:
A system comprising: the server according to claim 1; 
the terminal apparatus; and 
a vehicle configured to provide a transportation service to take the user to a hospital, wherein the terminal apparatus receives the set consultation date and time and the dispatch schedule, and the vehicle is driven in accordance with the dispatch schedule ([0064] – [0065]).
Regarding claim 5, Jepson teaches:
The system according to claim 4, wherein the terminal apparatus transmits, to the server, the information about the state of health of the user ([FIG. 4A]).
Regarding claim 6, White teaches:
The system according to claim 4, wherein the server transmits, as the information about the candidate physicians, information about respective career histories of the candidate physicians, respective ratings of the candidate physicians, or both to the terminal apparatus, and the terminal apparatus receives the information about the respective career histories of the candidate physicians, the respective ratings of the candidate physicians, or both, and displays the information about the respective career histories of the candidate physicians, the respective ratings of the candidate physicians, or both on a screen to thereby prompt the user to approve or select a physician from among the candidate physicians ([0116] – [0131]).
Regarding claim 7, Jepson teaches:
The system according to claim 4, wherein the terminal apparatus transmits, to the server, the desired consultation date and time of the user ([0072]).
Regarding claim 8, Jepson teaches:
The system according to claim 4, wherein the vehicle performs autonomous driving or follow-up driving ([0065]).
Regarding claim 9, Jepson in view of White teaches the limitations of the method similarly to the rejections of the system claim limitations above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624